      Case 1:13-cv-04303-AT-GWG Document 324 Filed 10/11/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LISA LOCURTO, on behalf of herself and all
others similarly situated,
                                                           No. 13 Civ. 04303 (AT)(GWG)
                              Plaintiff,

                      -against-                          ORAL ARGUMENT REQUESTED

AT&T MOBILITY SERVICES LLC,

                              Defendant.


                     DEFENDANT’S NOTICE OF MOTION FOR
                 CERTIFICATION OF AN INTERLOCUTORY APPEAL


         PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law dated

October 11, 2018, the undersigned counsel for the Defendant AT&T Mobility Services LLC

moves this Court to certify for interlocutory appeal to the Second Circuit Court of Appeals,

pursuant to 28 U.S.C. § 1292(b), the holding of this Court’s September 26, 2018 Order, as

described in the accompanying Memorandum of Law.

Dated:    October 11, 2018                   Respectfully submitted,
          New York, New York


                                             By:     /s/ Patrick W. Shea
                                                    Patrick W. Shea


                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, New York 10166
                                             (212) 318-6000
                                             patrickshea@paulhastings.com

                                             Attorneys for Defendant
                                             AT&T Mobility Services LLC



                                                1
      Case 1:13-cv-04303-AT-GWG Document 324 Filed 10/11/18 Page 2 of 2



                                 CERTIFICATE OF SERVICE


       I hereby certify that on October 11, 2018, a copy of the foregoing Defendant’s Notice of

Motion for Certification of an Interlocutory Appeal, dated October 11, 2018, was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF System.


                                               /s/ Patrick W. Shea
                                               Patrick W. Shea




                                                  1
